SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-53327 LIFEHEALTHCARE, INC. (Exact name of Registrant as Specified in Its Charter) Delaware 68-0652656 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 137 Rowayton Avenue Suite 110 Rowayton CT 06853 (Address of Principal Executive Offices with Zip Code) Registrant’s Telephone Number, Including Area Code: (203) 866-1015 N/A Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report. Indicate by check markwhether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Security Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
